DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Claim Status
	Claims 1-20 and 33-36 are pending and are examined and claims 21-32 are cancelled.

Note 1
Examiner notes on reference cited WO 2013/192396, the first inventor is Calderwood, D.. On the PTO-892 form, the form is automatically correcting the first inventor to be Miggels even though Miggels is listed as the last inventor on the WO Publication. Examiner notes in this office action, the reference is cited as Calderwood and on the 892, the same reference is cited as Miggels.
Examiner notes on reference cited WO 96/00898, the first inventor is Ostgaard. On the PTO-892 form, the form is automatically correcting the first inventor to be Geiselman even though Geiselman is the last inventor on the WO Publication. Examiner notes in this office action, the reference is cited as Ostgaard and on the 892, the same reference is cited as Geiselman.

					Note 2


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 8, 9, 10, 12, 13, 14, 33, 34, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Calderwood (WO 2013/192396), in view of Ostgaard (WO 96/00898), and further in view of Wilson (US Pub 2009/0129978).

Regarding Claim 1, Calderwood teaches an apparatus (Fig. 3, a collection device, 100), comprising: 
a tray member defining a first volume and a second volume (base housing considered a tray 200), 
a central portion of the tray member separating the first volume and the second volume (note the cross-shaped piece diving the tray, no reference number is shown Fig. 3 for this structure), 
the first volume configured to receive a desiccant packet and a sample container containing a first reagent, (Calderwood teaches first volume is capable of receiving a desiccant and a sample container with a first reagent)
a cover member (300) coupled to the tray member covering the first volume and the second volume, the cover member and the central portion of the tray member configured to isolate the first volume from the second volume (the cover member and the central portion of the tray member configured to isolate the first volume from the second volume).  
Calderwood is silent to a sample container removably disposed within the first volume, the sample container containing a first reagent, a desiccant packet within the first volume; a reagent module removably disposed within the second volume, the reagent module including a housing configured to be coupled to the sample container, the reagent module containing a second reagent.
Ostgaard teaches in the related art of test cartridges for an assay of liquid samples. Top seal 62 is optionally provided with a desiccant not shown. Housing 60 . Housing 60 (housing), and holding chamber 61, test chamber, 63 (61 + 63 = reagent module). The holding chamber and test chamber are capable of containing a second reagent. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a sample container removably disposed within the first volume, the sample container  containing a first reagent, the first reagent being in a solid form, a desiccant packet within the first volume; a reagent module removably disposed within the second volume, the reagent module including a housing configured to be coupled to the sample container, the reagent module  containing a second reagent, the second reagent being in a liquid form, as taught by Ostgaard, to the device of Calderwood, in order to configure a package for reagents and chambers, as taught by Ostgaard in page 3, lines 9-10.
Modified Calderwood is silent to the first reagent being in a solid form and the second reagent being in a liquid form.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have placed a solid as the first reagent and a liquid as the second reagent, as taught by Wilson, to the sample container and the reagent module, respectively, in the device, as taught by modified Calderwood in order to store solid and liquid separately, as taught by Wilson, in [0032].

Regarding Claim 2, Calderwood teaches the apparatus of claim 1, a cover member, a tray, and a desiccant. 
Modified Calderwood is silent to the cover member and the tray member collectively configured such that an expected total moisture ingress into the first volume after 180 days upon the tray member having been maintained at a temperature of up to 40oC and a relative humidity of up to 75 percent is less than an adsorption capacity of the desiccant packet.  
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that “an expected total moisture ingress are critical”.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine oC and a relative humidity of up to 75 percent is less than an adsorption capacity of the desiccant packet.

Regarding Claim 3, modified Calderwood teaches the apparatus of claim 2, wherein the adsorption capacity of the desiccant packet is between 15 percent and 20 percent of a mass of the desiccant packet (the absorption capacity of the desiccant packet is capable of being between 15 percent and 20 percent of a mass of the desiccant packet). A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that “an adsorption capacity” are critical.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Although a specific amount is not disclosed the prior art, the amount of desiccant is directly related to the adsorption capacity and therefore can be optimized.

Claim 8, Calderwood teaches the apparatus of claim 1, wherein the tray member includes a first retainer within the first volume and a second retainer within the second volume, the first retainer configured to maintain the sample container in a first fixed position within the first volume, the second retainer configured to maintain the housing of the reagent module in a second fixed position within the second volume ([0054] As illustrated in Figures 3-7, the base housing 200 defines four chambers 210 having centrally elevated splash-guard walls 212, a groove 214, and an outer lip 220 that includes a handle portion 222 and a perimeter portion 224. The cover housing 300 includes a plurality of apertures 316, an outer lip 320 includes a handle portion 322 and a perimeter portion 324. As shown, for example, in Figure 3, the cartridge holding interface 330 includes various retaining features, including retaining walls 332, retaining members or hooks 334, and interlocking member or notch 336, and retaining pins 338.)  

Regarding Claim 9, Calderwood teaches the apparatus of claim 8, wherein: the first retainer includes a protrusion configured to engage the sample container when the sample container is in the first fixed position; and a portion of the tray member defining the first volume is spaced apart from the sample container when the sample container is in the first fixed position to define a removal volume (Calderwood teaches [0009] the cartridge holding interface comprises a retaining wall or pins configured to abut an outer perimeter of the cartridge. The cartridge holding interface may include at least one notch and/or groove that is configured to engage a corresponding notch and/or groove 

Regarding Claim 10, Calderwood teaches the apparatus of claim 8, wherein: the second retainer includes a protrusion configured to engage the housing of the reagent module when the reagent module is in the second fixed position ([0055] The chamber sealing features 310 are configured to seal and/or fluidly isolate different samples that are collected in each of the four chambers 210 of the base housing 200. As illustrated, the chamber sealing features 310 include a sealing rib 314 on a ridge interface 315, and sealing protrusions 318); andAttorney Docket No: P34224-US-1Application Serial No.: 15/982,148Page 4 a portion of the tray member defining the second volume is spaced apart from the reagent module when the reagent module is in the second fixed position to define a removal volume (see Fig. 3 for this limitation, each volume is defined in a separate chamber and would be spaced apart from the reagent module when the reagent module is in the second fixed position to define a removal volume).  

Regarding Claim 33, modified Calderwood teaches the apparatus of claim 1, wherein: the sample container is a sample tube having cap that encloses the first reagent within the sample tube, the cap configured to be removed from an end portion of the sample tube; and the housing of the reagent module being configured to be coupled to the end portion of the sample tube (see teachings of Claim 1, Ostgaard teaches a sample container (cup) and a first reagent and a cap (top seal 62). The sample cup can be placed in the housing and that would meet the housing of the reagent module being configured to be coupled to the end portion of the sample tube).

Regarding Claim 34, modified Calderwood teaches the apparatus of claim 1, wherein: the tray member includes a first retainer within the first volume, the first retainer configured to maintain the sample container in a first fixed position within the first volume; a portion of the tray member that defines the first volume is spaced apart from the sample container when the sample container is in the first fixed position to define a removal volume; and the desiccant packet is within the removal volume ([0054] As illustrated in Figures 3-7, the base housing 200 defines four chambers 210 having centrally elevated splash-guard walls 212, a groove 214, and an outer lip 220 that includes a handle portion 222 and a perimeter portion 224. The cover housing 300 includes a plurality of apertures 316, an outer lip 320 includes a handle portion 322 and a perimeter portion 324. As shown, for example, in Figure 3, the cartridge holding interface 330 includes various retaining features, including retaining walls 332, retaining members or hooks 334, and interlocking member or notch 336, and retaining pins 338. The desiccant as taught by Ostgaard is capable of being in the removal volume. The first retainer is capable of being configured to maintain the sample container in a first fixed position within the first volume).

Regarding Claim 35, modified Calderwood teaches the apparatus of claim 34, wherein: the removal volume is below the sample container (the removal volume is capable of being below the sample container); and the desiccant packet is maintained within the removal volume by a portion of the sample container (the desiccant packet is .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Calderwood (WO 2013/192396), in view of Ostgaard (WO 96/00898), Wilson (US Pub 2009/0129978), and further in view of Lloyd (US Pub 2009/0246750).
Regarding Claim 4, modified Calderwood teaches the apparatus of claim 3. 
Modified Calderwood is silent to the desiccant packet includes any one of a Silica Gel, a clay, or a molecular sieve.
Lloyd teaches in the related art of collection, storage and transport of biological specimens. The desiccant is montmorillonite clay, lithium chloride, activated alumina, alkali alumino-silicate, silica gel, molecular sieve, calcium sulfate or calcium oxide. See Abstract.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the desiccant packet of Calderwood to include any one of a Silica Gel, a clay, or a molecular sieve, as taught by Lloyd, in order to maintain long-term storage with minimal degradation. 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Calderwood (WO 2013/192396), in view of Ostgaard (WO 96/00898), Wilson (US Pub 2009/0129978), and further in view of Donnelly (US Pub 2017/0096697).

Regarding Claim 5, Modified Calderwood teaches the apparatus of claim 1.

Donnelly teaches in the related art of apparatus which defines a housing with a reagent volume. [0122] In some embodiments, a portion of the first reagent container 2780 and/or a portion of the second reagent container 2790 can be constructed from aluminum. In some embodiments, a portion of the first reagent container 2780 and/or a portion of the second reagent container 2790 can be constructed from polyvinyl chloride (PVC), ethylene vinyl alcohol (EVOH), polyethylene (PE), polychlorotrifluoroethene (PCTFE or PTFCE), a pharmaceutical-grade copolymer, cyclic olefin copolymer film, Tekniflex, COC P12P, PCTFE film lamination, and/or Tekniflex VA10200.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the tray member in the device of modified Calderwood, to be monolithically constructed from a cyclic olefin copolymer film, as taught by Donnelly, in order to be constructed from materials that are substantially impermeable to and/or substantially chemically inert from the substance(s) contained therein, as taught by Donnelly, in [0122].

Regarding Claim 6, modified Calderwood teaches the apparatus of claim 5. The tray of Calderwood has a tray with an inherent thickness.
Modified Calderwood is silent to wherein a thickness of the tray member is between about 0.06 mm and about 0.6 mm.  
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the tray in the device of modified Calderwood to be between about 0.06 mm and about 0.6 mm.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Calderwood (WO 2013/192396), in view of Ostgaard (WO 96/00898), Wilson (US Pub 2009/0129978), and further in view of Glenn (US Pub 2007/0209957).
Regarding Claim 7, modified Calderwood teaches the apparatus of claim 1.
Modified Calderwood is silent to the cover member is bonded to a flange of the tray member, the flange surrounding the first volume and the second volume, a central portion of the flange between the first volume and the second volume.  
Glenn teaches in the related art of packaging. [0032] Blister covers may be made from a wide variety of materials, including spun-bonded polymeric fabrics, such as the spun-bonded polyolefin fabric sold commercially under the name Tyvek.RTM. by Dupont, Wilmington, Del. Another exemplary blister cover is a metallic, in particular aluminum, foil-type material. For example, the blister cover may be an aluminum foil that is layered on either side with a polyolefin such as polyethylene. [0034] In one 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of modified Calderwood, such that the cover member is constructed from a polyolefin material and is bonded to a flange of the tray member, the flange surrounding the first volume and the second volume, a central portion of the flange between the first volume and the second volume, as taught by Glenn, in order to create a seal around the cavities in the tray, as taught by Glenn, in [0035].

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Calderwood (WO 2013/192396), in view of Ostgaard (WO 96/00898), Wilson (US Pub 2009/0129978), and further in view of Hohenstein (WO 2014/085852).
Claim 11, modified Calderwood teaches the apparatus of claim 1, further comprising: the reagent module within the second volume ([0054] As illustrated in Figures 3-7, the base housing 200 defines four chambers 210), the tray member including a retainer within the second volume, the retainer maintaining the reagent module in a fixed position within the second volume ([0055] As illustrated, for example, in Figure 4, the cover housing 300 includes chamber covering sealing 310 that correspond to the chambers 210 of the base housing 200. The chamber sealing features 310 are configured to seal and/or fluidly isolate different samples that are collected in each of the four chambers 210 of the base housing 200. As illustrated, the chamber sealing features 310 include a sealing rib 314 on a ridge interface 315, and sealing protrusions 318), a portion of the tray member defining the second volume being transparent such that the indicium is visible through the portion of the tray member.  
While Calderwood teaches [0073] the collection and transfer devices and/or the sample cartridges described herein may include a write-on label, modified Calderwood is silent to the reagent module including a label having an indicium.
Hohenstein teaches in the related art of a material dispenser. The material dispenser may comprise a label having the indicium, the label being attached to the outer surface of the disposable container.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the label, as taught by modified Calderwood, with a label having an indicium, as taught by Hohenstein, in order to know what volume is remaining in the dispenser. 

Claims 12, 13, 14, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Calderwood (WO 2013/192396), in view of Ostgaard (WO 96/00898), Glenn (US Pub 2007/0209957), Wilson (US Pub 2009/0129978), and further in view of Lloyd (US Pub 2009/0246750).

Regarding Claim 12, Calderwood teaches an apparatus, comprising: a tray member defining a first volume and a second volume (Fig. 3, a collection device, 100), a central portion of the tray member separating the first volume and the second volume (base housing considered a tray 200, note the cross-shaped piece diving the tray, no reference number is shown Fig. 3 for this structure); 
a sample container disposed within the first volume, the sample container containing a first reagent, the first reagent being in a solid form ([0053] The base housing 200 includes four chambers 210 that are configured to collect a sample. A chamber would be a sample container, the chamber is capable of containing a first reagent); 
a reagent module disposed within the second volume, the reagent module containing a second reagent, the second reagent being in a liquid form (The base housing 200 includes four chambers 210 that are configured to collect a sample; a chamber would be a reagent module; second volume is capable of receiving a desiccant and a sample container with a second reagent); and 
Calderwood is silent to a desiccant packet disposed within the first volume (See teachings of Ostgaard in claim 1)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a sample container removably disposed within the first volume, the sample container  containing a first reagent, the first reagent being in a solid form, a desiccant packet within the first volume; a reagent module removably disposed within the second volume, the reagent module including a housing configured to be coupled to the sample container, the reagent module  containing a second reagent, the second reagent being in a liquid form, as taught by Ostgaard, to the device of Calderwood, in order to configure a package for reagents and chambers, as taught by Ostgaard in page 3, lines 9-10.
Modified Calderwood is silent to a cover member (300) coupled to the tray member to cover the first volume and the second volume, the cover member and the tray member are configured such that an expected total moisture ingress into the first volume after 180 days when the tray member is maintained at a temperature of up to 40oC and a relative humidity of up to 75 percent is less than an adsorption capacity of the desiccant packet.
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or oC and a relative humidity of up to 75 percent is less than an adsorption capacity of the desiccant packet. This would be a capability of the desiccant).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the desiccant packet, within the first volume in order to prevent degradation of a sample in the presence of a moist environment.
Modified Calderwood is silent to the first reagent being in a solid form and the second reagent being in a liquid form.
Wilson teaches in the related art of holders. [0032] Some of the reagents contained in the holder are provided as liquids, and others may be provided as solids. In some embodiments, a different type of container or tube is used to store liquids from those that store the solids. See [0039].

Modified Calderwood is silent to a cover member constructed from a polyolefin material and the tray member being constructed from a cyclic olefin copolymer film.
Glenn teaches in the related art of packaging. [0032] Blister covers may be made from a wide variety of materials, including spun-bonded polymeric fabrics, such as the spun-bonded polyolefin fabric sold commercially under the name Tyvek.RTM. by Dupont, Wilmington, Del.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have constructed the cover member and the tray member as taught by modified Calderwood, from a cyclic olefin copolymer material and film since it is readily and commercially available. 
Modified Calderwood is silent to the desiccant packet comprising any of a silica gel, an activated alumina, clay, or a molecular sieve.
Lloyd teaches in the related art of collection, storage, and transportation (packaging) of biological specimens. [0018] The invention further provides that the device includes a desiccant inside the container in vaporous communication with the matrix to keep the liquid suspension dry. In preferred embodiments, the desiccant is montmorillonite clay, lithium chloride, activated alumina, alkali alumino-silicate, DQ11 Briquettes, silica gel, molecular sieve, calcium sulfate, or calcium oxide.


Regarding Claim 13, modified Calderwood teaches the apparatus of claim 12, wherein the cover member and the tray member are configured such that an expected total moisture ingress into the first volume after one year when the tray member is maintained at a temperature of up to 400C and a relative humidity of up to 75 percent is less than an adsorption capacity of the desiccant packet (the cover member are capable of being configured such that an expected total moisture ingress into the first volume after one year when the tray member is maintained at a temperature of up to 400C and a relative humidity of up to 75 percent is less than an adsorption capacity of the desiccant packet. First, the seal would impact the total moisture ingress. Then, the desiccant packet component would impact the total moisture ingress).  
A particular parameter can be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, and the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation (see MPEP 2144.05.II.B.). There is no evidence indicating that “an expected total moisture ingress are critical”.  Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Regarding Claim 14, modified Calderwood teaches the apparatus of claim 12, wherein the adsorption capacity of the desiccant packet is between 15 percent and 20 percent of a mass of the desiccant packet (the desiccant packet is capable of being between15 percent and 20 percent of a mass of the desiccant packet. The components and the amount of components in the desiccant packet would contribute to the adsorption capacity of the desiccant packet).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). The adsorption capacity of the desiccant pack would have the same properties.

Regarding Claim 15, modified Calderwood teaches the apparatus of claim 12, wherein: the tray member includes a retainer within the first volume, the retainer configured to maintain the sample container and the desiccant packet in a fixed position within the first volume ([0054] As illustrated in Figures 3-7, the base housing 200 defines four chambers 210 having centrally elevated splash-guard walls 212, a groove 214, and an outer lip 220 that includes a handle portion 222 and a perimeter portion 224. The cover housing 300 includes a plurality of apertures 316, an outer lip 320 includes a handle portion 322 and a perimeter portion 324. As shown, for example, in 

Regarding Claim 16, modified Calderwood the apparatus of claim 15, wherein the desiccant packet is at least partially within the removal volume (Kluttz teaches the desiccant packet; a desiccant packet would be capable of being at least partially within the removal volume).  

Regarding Claim 17, modified Calderwood teaches the apparatus of claim 12.
Modified Calderwood is silent to the tray member is monolithically constructed. Glenn teaches in the related art of packaging. [0032] Blister covers may be made from a wide variety of materials, including spun-bonded polymeric fabrics, such as the spun-bonded polyolefin fabric sold commercially under the name Tyvek.RTM. by Dupont, Wilmington, Del. The tray is capable of being monolithically constructed (“is constructed” is directed to product-by-process. The structure as taught by the prior art would be capable of being constructed monolithically and therefore would meet the limitation)

Modified Calderwood is silent to a thickness of the tray member being between about 0.06 mm and about 0.6 mm.  
Regarding the thickness of the tray, In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the tray in the device of modified Calderwood to be between about 0.06 mm and about 0.6 mm.  

Regarding Claim 18, modified Calderwood teaches the apparatus of claim 12.
Modified Calderwood is silent to the cover member is constructed from a polyolefin material and is bonded to a flange of the tray member, the flange surrounding the first volume and the second volume, a central portion of the flange between the first volume and the second volume.  

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the device of modified Calderwood, such that the cover member is constructed from a polyolefin material and is bonded to a flange of the tray member, the flange surrounding the first volume and the second volume, a central portion of the flange between the first volume and the 

Regarding Claim 36, modified Calderwood teaches the apparatus of claim 12, wherein: the sample container is a sample tube having cap that encloses the first reagent within the sample tube, the cap configured to be removed from an end portion of the sample tube; and the housing of the reagent module being configured to be coupled to the end portion of the sample tube (see teachings of Claim 1, Ostgaard teaches a sample container (cup) and a first reagent and a cap (top seal 62). The sample cup can be placed in the housing and that would meet the housing of the reagent module being configured to be coupled to the end portion of the sample tube).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Calderwood (WO 2013/192396), in view of Ostgaard (WO 96/00898), Wilson (US Pub 2009/0129978), Glenn (US Pub 2007/0209957), Lloyd (US Pub 2009/0246750), and further in view of Hohenstein (WO 2014/085852).

Regarding Claim 19, modified Calderwood teaches the apparatus of claim 12, the tray member including a retainer within the second volume, the retainer maintaining the reagent module a fixed position within the second volume ([0055] As illustrated, for example, in Figure 4, the cover housing 300 includes chamber covering sealing 310 that correspond to the chambers 210 of the base housing 200. The chamber sealing features 310 are configured to seal and/or fluidly isolate different samples that are 
While Calderwood teaches [0073] the collection and transfer devices and/or the sample cartridges described herein may include a write-on label, modified Calderwood is silent to wherein the reagent module includes a label having an indicium and 
Hohenstein teaches in the related art of a material dispenser. The material dispenser may comprise a label having the indicium, the label being attached to the outer surface of the disposable container. The tray 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the label, as taught by modified Calderwood, with a label having an indicium, as taught by Hohenstein, in order to know what volume is remaining in the dispenser. 

Regarding Claim 20, modified Calderwood teaches the apparatus of claim 19, wherein the portion of the tray member is a first portion; and a second portion of the tray . 

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 12/28/2020, with respect to the rejection(s) of claim(s) under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Calderwood (WO 2013/192396), in view of Ostgaard (WO 96/00898).

First, Applicant argues that independent claims 1 and 12 are amended.
In response, Examiner notes that in light of the amendment Examiner updated search and found new references which are now cited in this office action. Solid (such as powder or lyophilized reagents) and liquid reagents are known to be in containers and/or reagent modules and desiccants are known for avoiding moisture collection.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JB/

/Benjamin R Whatley/Primary Examiner, Art Unit 1798